Title: [Diary entry: 21 March 1785]
From: Washington, George
To: 

Monday 21st. Mercury at 40 in the Morning  at Noon and 46 at Night. Very little wind all day but foggy and moist which carried away the Snow & hail that fell in the Night rather better than an Inch thick. Staked up the largest of my Trees in the avenues and Wilderness and Shrubberies to day, which from the softness of the ground & impression made on them by the Wind were leaning. Bought 150 Bushels of clean & good Oats from an Eastern shore man at 2/4 pr. Bushel. Major Jenifer left this for Alexandria after Dinner.